      Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 1 of 32            FILED
                                                                       2020 Jun-11 PM 02:50
                                                                       U.S. DISTRICT COURT
                                                                           N.D. OF ALABAMA


             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF ALABAMA
                    NORTHEASTERN DIVISION

EDWIN R. BANKS,                   )
                                  )    Civil Action No. 5:20-CV-0565-LCB
                     Plaintiff,   )
                                  )
 v.                               )
                                  )
ALEX M. AZAR, II, in his official )
capacity as Secretary of the      )
U.S. Department of Health and     )
Human Services,                   )
                                  )
                     Defendant.   )
_______________________________)
DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT AND IN
OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
             AND BRIEF IN SUPPORT THEREOF
             Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 2 of 32



                                                      Table of Contents

I.INTRODUCTION................................................................................................................1

II.STATUTORY AND REGULATORY BACKGROUND .......................................3
    A.“Reasonable and Necessary” Medicare Expenses................................................3
    B.Enforcement of the “Reasonable and Necessary” Standard Through Local
    Coverage Determinations ................................................................................................5
    C.The LCD for TTFT Devices ......................................................................................6
    D.Medicare Claim Appeals ............................................................................................7
    E.Advanced Beneficiary Notices ..................................................................................8

III.FACTUAL AND PROCEDURAL BACKGROUND.............................................8


IV.STANDARD OF REVIEW............................................................................................9

V.ARGUMENT.......................................................................................................................10
  A.Plaintiff’s Evidence Outside of the Administrative Record Should be
  Excluded. .............................................................................................................................10
  B.Collateral Estoppel Cannot Be Invoked Based on an ALJ Decision that Post-
  dates the Decision Under Review by This Court. .....................................................11
  C.Collateral Estoppel is Inapplicable in Medicare Claim Appeals. .....................12
     1.The applicable Medicare regulations provide that ALJ decisions do not
     bind the Secretary in future cases. ..........................................................................14
     2.Applying collateral estoppel would interfere with the discretion and
     deference afforded to the Secretary to implement the Medicare statute. ......18
     3.Collateral estoppel is contrary to the Medicare Act’s presentment and
     channeling requirements. ..........................................................................................22
  D.The Elements of Collateral Estoppel are Not Met. ..............................................24
     1.The issues are not identical...................................................................................25
     2.The same issue was not actually litigated. ........................................................25
     3.The Secretary was not fully represented in the prior action. .......................26
     4.A lack of incentive to litigate ALJ decisions weighs against preclusion. ..27
     5.Even if collateral estoppel applied, it would have no force after the new
     LCD became effective on September 1, 2019. .....................................................28

VI.CONCLUSION .................................................................................................................30




                                                                          ii
         Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 3 of 32



I.     INTRODUCTION

       Plaintiff has been diagnosed with glioblastoma multiforme (“GBM”), a type

of brain cancer. This case involves judicial review of the denial of Medicare

claims for certain months of tumor treatment field therapy (“TTFT”) for Plaintiff’s

GBM. 1 Plaintiff raises a single issue on appeal: whether the Secretary of the

Department of Health and Human Services (“Secretary” or “Secretary of HHS”) is

forever collaterally estopped from denying Plaintiff’s TTFT claims because one

administrative law judge (“ALJ”) allowed coverage for certain months of TTFT.

But Plaintiff is wrong on the law: there is no collateral estoppel here.

       The ALJ decision that Plaintiff relies on to invoke collateral estoppel against

the Secretary was rendered after the ALJ decision under review in the instant

matter. As the ALJ that issued the decision under review could not have possibly

considered a latter issued decision, collateral estoppel cannot be invoked against

the Secretary in this matter.

       Moreover, the doctrine of collateral estoppel does not apply to these kinds of

administrative decisions, and attempting to apply it would be inconsistent with the

design of the Medicare program. Plaintiff is asking that a non-precedential

decision from one ALJ forever estop the Secretary from denying claims for TTFT



1
  Plaintiff is not financially responsible for paying for the TTFT claims at issue if Medicare does
not cover it. See infra § III.
        Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 4 of 32



for Plaintiff. Plaintiff relies on Astoria Fed. Savings & Loan Ass’n v. Solimino,

501 U.S. 104 (1991), which held that an administrative decision regarding an age

discrimination claim did not have preclusive effect because to apply collateral

estoppel would be against Congress’ intent in enacting the relevant statute. Giving

preclusive effect to ALJ decisions would also interfere with the Secretary’s

discretion to permit case-by-case adjudication of Medicare claims. See Heckler v.

Ringer, 466 U.S. 602, 617 (1984). Plaintiff fails to cite any cases on point, yet a

number of circuits have followed the Supreme Court’s reasoning and rejected

similar attempts to bind federal agencies to non-precedential decisions in

administrative appeals.

      In addition, to permit collateral estoppel would run contrary to the Medicare

statute’s presentment and channeling requirements. Moreover, even if there was

no bar to collateral estoppel, Plaintiff has failed to meet all four required elements.

The issues in the ALJ decisions are not the same because the coverage

determinations are each limited to specified time periods. The same issues were

not actually litigated because the ALJ decision specifies that it applies only to the

specific claims for Medicare coverage before him. In addition, because of limits

on when the Secretary can appear in ALJ hearings, the Secretary did not have a full




                                              2
         Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 5 of 32



and fair opportunity to litigate the issues. Plaintiff has forfeited any other issues

for judicial review.2

       For all these reasons, summary judgment should be granted in the

Secretary’s favor and Plaintiff’s motion should be denied.

II.    STATUTORY AND REGULATORY BACKGROUND

       A.      “Reasonable and Necessary” Medicare Expenses

       Medicare is a federal health insurance program for the elderly and the

disabled. For a medical service to be covered by Medicare, it must fit within a

benefit category established by the Medicare statute.

       This case concerns Medicare Part B, which extends coverage to certain types

of durable medical equipment (“DME”) for qualified recipients. 42 U.S.C.

§§ 1395k(a), 1395x(s)(6); 42 C.F.R. Part 410. Almost all Medicare coverage

determinations, including those in this case, are subject to 42 U.S.C.

§ 1395y(a)(1)(A), which excludes certain items from coverage: “no payment may

be made under . . . part B . . . for any expenses incurred for items or services[]

which . . . are not reasonable and necessary for the diagnosis or treatment of illness




2
  Plaintiff’s motion abandons any arguments other than collateral estoppel. See Plaintiff’s brief
(Pl. Br.) Therefore, Plaintiff has waived all other arguments. See Sepulveda v. U.S. Att’y Gen.,
401 F.3d 1226, 1228, n.2 (11th Cir. 2005) (“When an appellant fails to offer argument on an
issue, that issue is abandoned.”).



                                                    3
        Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 6 of 32



or injury or to improve the functioning of a malformed body member . . . .” Unless

there is an exception, this bar applies “[n]othwithstanding any other provision” of

the Medicare statute. Id. The Centers for Medicare & Medicaid Services

(“CMS”), which administers the Medicare program for the Secretary, has

interpreted “reasonable and necessary” to mean that an item or service must be safe

and effective, medically necessary and appropriate, and not experimental in order

to qualify for reimbursement. See Medicare Program Integrity Manual (“MPIM”)

§ 13.5.4.3

       To administer the “reasonable and necessary” standard, the Secretary

employs a range of tools, from regulations to manuals. In choosing among these

options, the Secretary is not required to promulgate regulations or policies that,

“either by default rule or by specification, address every conceivable question” that

may arise. Shalala v. Guernsey Mem’l Hosp., 514 U.S. 87, 96 (1995). The

Secretary may articulate “reasonable and necessary” standards through formal

regulations that have the force and effect of law throughout the administrative

process. See 42 U.S.C. §§ 1395hh; 1395ff(a)(1). The Secretary may also issue

National Coverage Determinations (“NCDs”) “with respect to whether or not a



3
  The MPIM is available at http://www.cms.gov/Regulations-and-Guidance/
Guidance/Manuals/Downloads/pim83c13.pdf. The MPIM “is a compilation of guidelines which
CMS issues to instruct Medicare contractors on how to conduct medical review of Medicare
claims submitted by Medicare providers and suppliers for payment.” Erringer v. Thompson, 371
F.3d 625, 628 (9th Cir. 2004).
                                                 4
       Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 7 of 32



particular item or service is covered nationally.” 42 U.S.C. § 1395ff(f)(1)(B); see

also 42 C.F.R. §§ 400.202, 405.1060.

      B.     Enforcement of the “Reasonable and Necessary” Standard
             Through Local Coverage Determinations

      The Secretary has delegated to CMS broad authority to determine whether

Medicare covers particular medical services. See 42 U.S.C. §§ 1395y(a),

1395ff(a), (f). CMS, in turn, contracts with Medicare Administrative Contractors

(“MACs”), such as CGS Administrators in this case. 42 U.S.C. § 1395kk-1. A

MAC makes coverage determinations, issues payments, and develops local

coverage determinations (“LCDs”) for the geographic area it serves, see 42 U.S.C.

§ 1395ff(f)(2)(B), in accordance with the reasonable and necessary provisions of

§ 1395y(a)(1). See 42 U.S.C. §§ 1395kk-1(a)(4), 1395ff(f)(2)(B). An LCD is

binding only on the MAC that issued it. See 42 U.S.C. § 1395ff(c)(3)(B)(ii)(II).

      In developing LCDs, a MAC follows program guidance. The MPIM

requires that an LCD specify when “an item or service is considered to be

reasonable and necessary.” MPIM § 13.5.4. A MAC develops an LCD by

considering the medical literature, the advice of local medical societies and

medical consultants, public comments, and comments from the provider

community. MPIM §§ 13.2.3, 13.5.2.1, 13.5.3, 13.5.5; 66 Fed. Reg. 58,788 (Nov.

23, 2001). The MAC also follows detailed procedures for issuing new or revised

LCDs, including engaging in a comment-and-notice period, soliciting feedback and

                                             5
        Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 8 of 32



recommendations from the medical community, and presenting the policy in

meetings of stakeholders. MPIM § 13.2.1.

      C.     The LCD for TTFT Devices

      In April 2011, the Food and Drug Administration approved the marketing of

the NovoTTF-100A device (later rebranded Optune), manufactured by Novocure,

for the treatment of GBM. AR at 1291. Following an open meeting and

solicitation of public comments, in August 2014, the Medicare program’s DME

MACs issued the original LCD for TTFT. Id. “The DME MACs determined that,

based on the strength and quality of the evidence available at that time, TTFT was

not reasonable and necessary for the treatment of GBM.” Id. This LCD stated that

“Tumor treatment field therapy (E0766) will be denied as not reasonable and

necessary.” AR at 1261. This LCD remained in effect during the dates of service

for the Medicare claims at issue in the instant matter. Id.

      In 2018, Novocure requested that the DME MACs approve Medicare

payment of TTFT for newly diagnosed GBM. AR at 1291. Effective September 1,

2019, the LCD was revised to permit coverage for newly diagnosed GBM and

continued coverage for newly diagnosed GBM beyond the first three months of

therapy in certain circumstances. AR at 1286-87.




                                              6
        Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 9 of 32



      D.     Medicare Claim Appeals

      In order to challenge a denial of a Medicare claim, a beneficiary must pursue

several levels of administrative appeal before he may come before a district court.

See generally 42 U.S.C. § 1395u(a); 42 C.F.R. § 405.904. First, the beneficiary

seeks a redetermination from the MAC. 42 U.S.C. § 1395ff(a)(3); 42 C.F.R.

§§ 405.920, 405.940. Next the beneficiary seeks reconsideration by a qualified

independent contractor (“QIC”) 42 U.S.C. § 1395ff(b)(1)(A), 1395ff(c); 42 C.F.R.

§§ 405.960, 405.968(c)(1). The next level of review is a hearing before an ALJ,

who issues a decision based on the evidence presented at the hearing or otherwise

admitted into the record. 42 U.S.C. § 1395ff(b)(1)(A), 1395ff(d); 42 C.F.R.

§§ 405.1000-02, 405.1042, 405.1046.

      The administrative process ends in a review of the ALJ’s decision by the

Medicare Appeals Council (“Council”). 42 U.S.C. § 1395ff(b)(1)(A), (d)(2); 42

C.F.R. §§ 405.1100, 405.1122. If the Council does not render a decision within a

specified time frame, a beneficiary may request elevation of his appeal to district

court. 42 C.F.R. § 405.1132. The Council’s decision (or the ALJ decision, if there

is no review by the Council) represents the final decision of the Secretary for

purposes of administrative exhaustion. 42 U.S.C. § 1395ff(b)(1)(A), (d)(2)(A); 42

C.F.R. §§ 405.1048, 405.1130, 405.1136.




                                             7
       Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 10 of 32



       The beneficiary is entitled to review of the Secretary’s decision in the

district court “as is provided in [42 U.S.C. §] 405(g).” 42 U.S.C.

§ 1395ff(b)(1)(A). Under review, the Secretary’s findings of fact “if supported by

substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g).

       E.    Advanced Beneficiary Notices

       If Medicare coverage is denied, Medicare will nevertheless pay the claim if

neither the supplier nor the beneficiary knew or could reasonably have been

expected to know that the item would not be covered. 42 U.S.C. § 1395pp; 42

C.F.R. § 411.400(a). The supplier can shift the risk of non-coverage to the

beneficiary by providing him with written notice (“Advance Beneficiary Notice”)

of the specific reason why the item probably will not be covered. 42 C.F.R.

§ 411.404(b).

III.   FACTUAL AND PROCEDURAL BACKGROUND

       This case arises from the denial of Plaintiff’s claims for Medicare coverage

of certain months of TTFT using the Optune system. On June 3, 2019, ALJ Bruce

Kelton entered an order denying Plaintiff’s claims for TTFT with dates of service

in January, March, and April 2018. AR at 1251-1262. ALJ Kelton found that

there was no evidence that Novocure required Plaintiff to sign an Advanced

Beneficiary Notice, and Plaintiff was not financially liable for charges for the

denied claims. AR at 1262. Plaintiff has fully exhausted his administrative


                                              8
       Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 11 of 32



remedies: the ALJ’s decision became final when the Council did not issue a

decision within 90 days of Plaintiff’s request for review, and Plaintiff requested

escalation to the District Court. AR at 1263.

      Plaintiff requests that the Court “enter an order finding that the Secretary is

collaterally estopped from relitigating whether TTFT treatment for Plaintiff is a

covered benefit.” Compl. at 14. Plaintiff relies on the decision of another ALJ,

Jeffery Gulin, issued on June 6, 2019, to support his collateral estoppel argument.

AR at 1273-1279. ALJ Gulin found that Plaintiff was entitled to coverage for

TTFT for certain months. Id.

IV.   STANDARD OF REVIEW

      Judicial review of the Secretary’s final decision is limited to whether the

Secretary’s final decision comports with applicable law and is supported by

substantial evidence. See 42 U.S.C. § 1395ff(b), incorporating 42 U.S.C.

§ 405(g)). Substantial evidence is “more than a scintilla, but less than a

preponderance.” Richardson v. Perales, 402 U.S. 389, 401 (1971). In conducting

its review, the court “may only scrutinize the record.” Leggett v. Chater, 67 F.3d

558, 564 (5th Cir. 1995) (citations omitted).




                                                9
        Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 12 of 32



V.     ARGUMENT

       A.      Plaintiff’s Evidence Outside of the Administrative Record Should
               be Excluded.

       As a threshold matter, the Court’s review must be limited to the certified

Administrative Record. Plaintiff concedes that judicial review in this case is

authorized by 42 U.S.C. § 405(g) (made applicable to the Secretary by 42 U.S.C.

1395ii), see Compl. at ¶ 5, Pl. Br. at 17, which states in pertinent part:

               As part of the [Secretary]’s answer the [Secretary] shall file a certified
               copy of the transcript of the record including the evidence upon which
               the finding and decision complained of are based. The court shall have
               power to enter, upon the pleadings and transcript of the record, a
               judgment affirming, modifying, or reversing the decision of the
               [Secretary], with or without remanding the cause for a rehearing.

(emphasis added). Accordingly, Plaintiff’s proffered evidence and argument that

is outside of the Administrative Record do not fall within the scope of this case and

should be excluded from the Court’s consideration. See Lovett v. Schweiker, 667

F.2d 1, 3 (5th Cir. 1981) (“No evidence external to the administrative record is

generally admissible in reviewing an administrative record pursuant to 42 U.S.C.

§ 405(g).”)4


4
  Section 405(g) provides that the court may remand the case to the Secretary for additional
evidence to be taken, only upon a showing that there is new evidence that is material and that
there is good cause for Plaintiff’s failure to incorporate the evidence into the record prior to these
proceedings. Plaintiff has not made any such showing of good cause for failing to incorporate
the evidence into the record, or that the evidence is material and would change the outcome of
this matter. See Hyde v. Bowen, 823 F.2d 456, 459 (11th Cir. 1987) (new evidence is “material”
if it is “relevant and probative so that there is a reasonable possibility that it would change the
administrative result.”)
                                                     10
       Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 13 of 32



      B.     Collateral Estoppel Cannot Be Invoked Based on an ALJ Decision
             that Post-dates the Decision Under Review by This Court.

      Plaintiff seeks to apply collateral estoppel by relying on an ALJ decision that

was issued after the decision for which he seeks review in the instant matter. The

decision of ALJ Kelton that is under review by this Court was issued on June 3,

2019. AR at 1251- 62. Plaintiff claims that the Secretary is collaterally estopped

from denying his claims for coverage because Plaintiff received a favorable

decision issued by ALJ Gulin on June 6, 2019. AR at 1273-79. Plaintiff contends

that ALJ Gulin’s decision became final before the decision under review by this

Court because the Secretary did not appeal ALJ Gulin’s decision. Plaintiff’s

argument ignores the standard of review that controls this case.

      As discussed supra, 42 U.S.C. § 405(g) provides that the court may enter a

judgment “upon the pleadings and transcript of the record.” The court’s review is

limited to the record that was before ALJ Kelton. The court’s function “in

conducting this review is to determine whether there was a reasonable basis for the

decision in light of the relevant legal standards and the facts known to the agency

at the time the decision was made.” Cross Terrace Rehab, Inc., LLC v. Sec’y,

Dep’t of Health & Human Servs., 797 Fed. Appx. 503, 507 (11th Cir.

2020)(emphasis added) (citing Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State

Farm Mut. Auto Ins. Co., 463 U.S. 29, 43, (1983); Sierra Club v. Van Antwerp,

526 F.3d 1353, 1360 (11th Cir. 2008)).
                                            11
        Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 14 of 32



       The later-issued decision by ALJ Gulin is in the Administrative Record

solely because Plaintiff attached it with his request for escalation of his appeal to

district court. AR at 1267-79. However, ALJ Kelton could not have possibly

considered the later issued decision when he issued the decision under appeal in

this case. Collateral estoppel cannot apply in this matter based on ALJ Gulin’s

decision.

       The Court’s inquiry should end here. There are additional reasons, however,

why collateral estoppel cannot properly be invoked here. These reasons are

discussed below.

       C.      Collateral Estoppel is Inapplicable in Medicare Claim Appeals.

       While Plaintiff bases his collateral estoppel argument on one passage from

the Supreme Court’s decision in Astoria, Pl. Br. at 9-10,5 he omits the next

paragraph of the decision, which explains, significantly, that preclusion cannot

apply when there is a statutory purpose to the contrary: “Courts do not, of course,

have free rein to impose rules of preclusion, as a matter of policy, when the

interpretation of a statute is at hand[,] ... [and] the question is not whether

administrative estoppel is wise but whether it is intended by the legislature.”


5
  In Astoria, the Court considered whether claimants alleging age discrimination under federal
law are “collaterally estopped to re-litigate in federal court the judicially unreviewed findings of
a state administrative agency made with respect to an age-discrimination claim.” 501 U.S. at
106. The Court held that the state court’s findings had no preclusive effect on federal
proceedings. Id. Because the federal government was not a party, and the Court found the
absence of estoppel, Plaintiff’s cited language is dicta.
                                                     12
       Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 15 of 32



Astoria, 501 U.S. at 108; see JSK v. Hendry County School Bd., 941 F.2d 1563

(11th Cir. 1991) (declining to apply doctrine of collateral estoppel when doing so

would go against intent and purpose of statute at issue). Here, the Medicare statute

and regulations indicate a clear intent to bar the application of collateral estoppel to

ALJ decisions.

      Plaintiff relies on several other cases for the assertion that collateral estoppel

should apply to unreviewed ALJ decisions denying Medicare benefits, but they are

inapposite. See Pl. Br. at 9. Plaintiff cites B & B Hardware, Inc. v. Hargis

Industries, 575 U.S. 138 (2015), a matter that involved private parties, and one in

which the Court did not consider whether the federal government may be bound by

administrative decisions. Plaintiff cites Continental Can Co. v. Marshall, 603 F.2d

590 (7th Cir. 1979), which was decided well before Astoria, and therefore did not

consider whether there was a statute prohibiting collateral estoppel. See B & B

Hardware, 575 U.S. at 148 (applying Astoria’s rule that issue preclusion cannot be

applied if there is a statute preventing it). Bowen v. United States, 570 F.2d 1311,

1319–20 (7th Cir. 1978) was decided pursuant to Indiana’s collateral estoppel law

and, in contrast to the statutes in this case, Indiana law specifically stated that a

federal administrative agency decision finding violations of air safety rules also

constituted a state law violation because the state law incorporated the federal

standard.


                                               13
       Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 16 of 32



      In Brewster v. Barnhart, 145 F. App’x 542 (6th Cir. 2005), the court found

that, under circumstances unique to Social Security disability appeals, an applicant

(not the Government) was bound by an ALJ’s earlier finding concerning the

exertional level of the applicant’s past work. Id. at 546-48. Plaintiff’s additional

citation to Islam v. U.S. D.H.S., a case concerning the unique circumstances of

immigration appeals is similarly unhelpful. Islam v. U.S. D.H.S., 136 F. Supp. 3d

1088 (N.D. Cal. 2015). Among other things, the Islam court determined that the

Immigration and Nationality Act permitted collateral estoppel of issues decided by

an Immigration Judge in granting asylum. Id. at 1093-94. Additionally, unlike

here, the other elements of collateral estoppel were actually met in Islam. Id. at

1091-93. Finally, in Cannon v. U.S., 2019 WL 5550065 (S.D. Cal. Oct. 28, 2019),

the court held that the plaintiff, not the Government, was bound by the decision of

a Department of Labor ALJ pertaining to a workplace injury. The court found that

the plaintiff did not cite to any statutes reflecting Congressional intent that the

administrative decision could not be subject to issue preclusion. Id. at 5.

Significantly, Plaintiff has cited no case in which collateral estoppel was applied to

a Medicare coverage determination.



      1. The applicable Medicare regulations provide that ALJ decisions do not
         bind the Secretary in future cases.



                                              14
       Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 17 of 32



      The Medicare statute and regulations bar the application of collateral

estoppel to ALJ decisions. The Medicare regulations sharply distinguish between

a narrow category of precedential decisions that are binding on future

administrative appeals and the remainder of non-precedential decisions that are not

binding. Only Council-level decisions even have the potential to become

precedential, and this occurs only when they are so designated by the Chair of the

Departmental Appeals Board. 42 C.F.R. § 401.109. These must be made available

to the public, with personally identifiable information removed, with notice

published in the Federal Register. 42 C.F.R. § 401.109(b). The decision is then

given “precedential effect” and is binding on “all HHS components that adjudicate

matters under the jurisdiction of CMS.” Id. § 401.109(c). The term “precedential

effect” means that the Council’s:

             (1) Legal analysis and interpretation of a Medicare authority or
             provision is binding and must be followed in future determinations
             and appeals in which the same authority or provision applies and is
             still in effect; and

             (2) Factual findings are binding and must be applied to future
             determinations and appeals involving the same parties if the relevant
             facts are the same and evidence is presented that the underlying
             factual circumstances have not changed since the issuance of the
             precedential final decision.

Id. § 401.109(d). Accordingly, the term “precedential effect” is synonymous with

a decision having binding or preclusive effect.



                                            15
        Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 18 of 32



       Here, no Council decision, much less one designated as precedential, has

favorably decided any of Plaintiff’s claims. Accordingly, nothing in the Medicare

statute or regulations binds the Secretary to approve Plaintiff’s TTFT claims. See

Almy v. Sebelius, 679 F.3d 297, 310 (4th Cir. 2012) (finding that the Secretary

could not have departed from prior precedent because there were no Council-level

decisions finding that the device at issue was “reasonable and necessary” or “safe

and effective”).

       The regulations on LCDs offer further support that ALJ decisions are

nonbinding and therefore collateral estoppel does not apply. Plaintiff’s collateral

estoppel argument relies upon a favorable ALJ decision that departed from the

LCD and approved TTFT treatment.6 However, an ALJ’s decision to depart from

an LCD “applies only to the specific claim being considered and does not have

precedential effect.” 42 C.F.R. § 405.1062(b) (emphasis added). The regulations

reaffirm that only “[p]recedential decisions designated by the Chair of the

Departmental Appeals Board in accordance with § 401.109 of this chapter, are

binding . . . .” 42 C.F.R. § 405.1063(c). “Nowhere does any policy or regulation

suggest that the [Council] owes any deference at all to—much less is bound by—

decisions of lower reviewing bodies addressing different disputes between



6
 ALJs are not bound by LCDs, but are required to afford them “substantial deference.” 42
C.F.R. § 405.1062(a).
                                                 16
       Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 19 of 32



different parties merely because they pertain to the same device.” Almy, 679 F.3d

at 310. Indeed, ALJ decisions are not even binding upon lower levels of

administrative review, such as the QIC level of review. See 42 C.F.R.

§ 405.968(b)(1) (omitting ALJ decisions among the rulings that bind the QIC).

      Giving preclusive effect to ALJ decisions would also run contrary to the

Medicare statute, which provides that the Council must “review the case de novo.”

42 U.S.C. § 1395ff(d)(2)(B) (emphasis added); see Porzecanski v. Azar, 943 F.3d

472, 477 (D.C. Cir. 2019). “Because the review generally binds only the parties

unless specifically designated as precedential, a favorable determination in one

proceeding does not ensure that future claims will be approved.”). If a favorable

ALJ ruling collaterally estopped the Council from denying a beneficiary’s claim

for the same treatment, the Council could not perform a de novo review; instead,

the Council would be bound to accept the ALJ’s conclusions. See Almy, 679 F.3d

at 303 (concluding that Council’s obligation to undertake “de novo” review was

“incompatible with [plaintiff’s] proffered notion that the [Council] is somehow

obligated to defer to the outcomes of prior decisions below”).

      The Medicare regulations direct that ALJ decisions are not to be accorded

conclusive effect as they are non-precedential, and the Council’s de novo review

provided by the Medicare statute means the Council is free to make an independent

determination. Accordingly, the Medicare statute and regulations bar the


                                            17
       Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 20 of 32



application of collateral estoppel to the decisions of ALJs. See Astoria, 501 U.S. at

111–12 (rejecting application of collateral estoppel to a federal statute because

applying the principle would render a section of that statute superfluous).

      2. Applying collateral estoppel would interfere with the discretion and
         deference afforded to the Secretary to implement the Medicare statute.

      If ALJ decisions were deemed binding, they would also interfere with the

deference and discretion afforded to the Secretary to implement the Medicare

statute’s “reasonable and necessary” standard for coverage of items and services

furnished to program beneficiaries. “[T]he choice made between proceeding by

general rule or by individual, ad hoc litigation is one that lies primarily in the

informed discretion of the administrative agency.” SEC v. Chenery Corp., 332

U.S. 194, 203 (1947). The Medicare statute and regulations preserve “this

discretion for the Secretary, leaving it to her judgment whether to proceed by

implementing an NCD, by allowing regional contractors to adopt an LCD, or by

deciding individual cases through the adjudicative process.” Almy, 679 F.3d at

303. The Supreme Court has foreclosed interference with this discretion, holding

that “[t]he Secretary’s decision as to whether a particular medical service is

‘reasonable and necessary’ and the means by which she implements her decision,

whether by promulgating a generally applicable rule or by allowing individual

adjudication, are clearly discretionary decisions.” Ringer, 466 U.S. at 617.



                                              18
       Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 21 of 32



      As noted above, the Medicare regulations designate ALJ decisions as non-

binding and non-precedential, which allows individual adjudication over Part B

claims. Generally speaking, this inures to the benefit of Medicare beneficiaries,

who, even after repeated denials of similar claims, will have a right of review on

any subsequent claims. The application of collateral estoppel, therefore, is

fundamentally inconsistent with individual adjudication of Part B claims. In

Plaintiff’s view, once a claim for benefits is approved, the Secretary would be

estopped from ever denying a claim for the same treatment. Pl. Br. at 17.

Individual adjudication would be impossible, because the earliest-in-time ALJ

ruling would forever bind the Secretary. It is within the Secretary’s discretion not

to be bound by ALJ rulings. See generally Ringer, 466 U.S. at 607-08

(distinguishing between ALJ and Council-level decisions that “applied only to the

claimants involved in that case and [were] not to be cited as precedent in future

cases” and a subsequent formal administrative ruling by the Secretary that bound

ALJs and the Council).

      While Plaintiff fails to cite any cases on point, a number of appellate courts

have rejected attempts to bind federal agencies to non-precedential decisions in

lower-level administrative appeals. In Almy, a plaintiff asserted that Council

decisions denying coverage for a medical device created a policy of denying

treatment for that device. 679 F.3d at 299. The Fourth Circuit disagreed, noting


                                            19
       Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 22 of 32



that “[t]he Secretary’s own regulations make clear that any policy implications in

an adjudication do not have precedential effect. . . . The purported ‘policy’ in this

case is nothing more than the accretion of individual decisions finding that the

[device] does not meet the statutory requirements for coverage.” Id. at 303. The

Fourth Circuit noted that Congress gave the Secretary discretion to “decide how to

deal with hundreds of millions of Part B claims for coverage of thousands of

devices every year.” Id. at 304. Likewise, this Court should reject Plaintiff’s

attempt to elevate non-precedential ALJ opinions into binding coverage rules,

which would “stultify the administrative process.” See id. (quoting Chenery, 322

U.S. at 202).

      The Fourth Circuit noted that other circuits have concluded that “[t]here is

no authority for the proposition that a lower component of a government agency

may bind the decision making of the highest level . . . [E]ven if these cases were

found to evince internal inconsistency at a subordinate level, the [agency] itself

would not be acting inconsistently.” Id. at 310 (quoting Community Care Found. v.

Thompson, 318 F.3d 219, 227 (D.C. Cir. 2003)). Along the same lines, the D.C.

Circuit has emphasized its “well-established view that an agency is not bound by

the actions of its staff if the agency has not endorsed those actions.” Comcast

Corp. v. FCC, 526 F.3d 763, 769 (D.C. Cir. 2008) (citing cases). Instead, “a

definitive and binding statement on behalf of the agency must come from a source


                                             20
       Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 23 of 32



with the authority to bind the agency.” Devon Energy Corp. v. Kempthorne, 551

F.3d 1030, 1040 (D.C. Cir. 2008); see, e.g., Freeman v. U.S. Dep’t of the Interior,

37 F. Supp. 3d 313, 344-45 (D.D.C. 2014) (finding that “unappealed” ALJ rulings

could not estop the United States because such rulings were not binding on the

agency or even on other ALJs, and noting that the lack of appeal did not “elevate

them to the level of a binding final agency action”).

      The Ninth Circuit adopted the reasoning of Almy, reversing a district court

decision that “incorrectly measured agency inconsistency across” ALJ decisions.

Int’l Rehab. Sci. Inc. v. Sebelius, 688 F.3d 994, 1001 (9th Cir. 2012). Likewise,

the Seventh Circuit recognized that lower-level decisions may conflict and do not

bind the Secretary. Abraham Mem’l Hosp. v. Sebelius, 698 F.3d 536, 556 (7th Cir.

2012) (“The handful of prior Board decisions the Hospitals rely upon to

purportedly show HHS’s long-standing policy are not determinative. Our

precedent instructs that Board decisions are not the decisions of the Secretary or

her Administrator and are not authoritative.”). The Fifth Circuit reached the same

conclusion. See Homan & Crimen, Inc. v. Harris, 626 F.2d 1201, 1205 (5th Cir.

1980) (“[T]he decision of the [Provider Reimbursement Review Board] carries no

more weight on review by the Secretary than any other interim decision made

along the way in an agency where the ultimate decision of the agency is

controlling.”).


                                             21
       Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 24 of 32



      The doctrine of collateral estoppel cannot transform an ALJ ruling from

what it is, a decision by an intermediate-level tribunal that is binding only in a

single case, to what it is not, an officially binding statement of policy by the

Secretary. To do so would be contrary to the Medicare statute and regulations.

             3.     Collateral estoppel is contrary to the Medicare Act’s
                    presentment and channeling requirements.

      To the extent that Plaintiff seeks to have the Secretary collaterally estopped

as to future claims for TTFT, the D.C. Circuit recently held in Porzecanski that the

Medicare statute prohibits a Medicare beneficiary from obtaining “prospective

equitable relief mandating that HHS recognize his treatment as a covered Medicare

benefit in all future claim determinations.” 943 F.3d at 475.

      The facts in Porzecanksi are similar to those in the instant case. Porzecanski

suffered from a life-threatening condition with no known cure and started on an

experimental regimen of a biological product. Id. at 476. After beginning

treatment, the plaintiff remained symptom-free, and his physicians recommended

that he continue the monthly treatment indefinitely. Id. at 476-77. After one of his

Medicare claims was denied at the ALJ level and the Council did not render a

decision within the required time frame, he sued for review by a district court. Id.

at 477. Plaintiff sought declaratory and injunctive relief confirming his entitlement

to Medicare coverage for the product and requiring the Secretary to provide

Medicare benefits. Id.

                                              22
       Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 25 of 32



      The D.C. Circuit held that plaintiff could not “satisfy § 405(g)’s presentment

requirement with respect to future claims because those claims have not yet

arisen.” Id. at 482. Because Medicare claims can only be filed after the medical

service has been furnished, and section 405(g) requires appeals from “decision[s]”

of the Secretary, the presentment requirement could not be met: “[T]he Secretary

has not decided [plaintiff’s] future claims because – to state the obvious – none has

been submitted.” Id.

      The court also rejected plaintiff’s request to preclude the Secretary from

concluding that the claims on appeal were not covered by Medicare and were not

medically necessary – the identical relief that Plaintiff seeks here. Id. at 482

(finding plaintiff’s “strained position” to be “at odds with Supreme Court

precedent.”). In support, the D.C. Circuit relied on two Supreme Court decisions:

Ringer and Illinois Council. In Ringer, “the Court held that § 405(g) barred a

patient from obtaining declaratory and injunctive relief compelling the Secretary to

conclude that his future surgery was ‘reasonable and necessary’ under the

Medicare Act.” Id. (citing 466 U.S. at 620-21). Likewise, in Illinois Council, the

Court again declared that a “claim for future benefits is a § 405(h) claim” and that

“all aspects” of any future claim “must be channeled through the administrative

process.” Id. (citing 529 U.S. at 12).




                                             23
       Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 26 of 32



      The D.C. Circuit concluded that “Ringer and Illinois Council directly

foreclose [plaintiff’s] attempt to recast the requested relief as anything other than a

claim for future benefits.” Id. at 483. Likewise, Plaintiff’s assertion that the

Secretary is estopped from denying his future claims for TTFT “runs headlong into

the Supreme Court’s instruction that ‘all aspects’ of a claim be first channeled

through the agency.” See id. (quoting Illinois Council, 529 U.S. at 12). Plaintiff

cannot leverage a favorable ALJ decision to estop the Secretary from denying

“future claims for the same reasons.” See id. at 483-84.

      D.     The Elements of Collateral Estoppel are Not Met.

      Even if collateral estoppel could be invoked in this case, the elements have

not been met. As the party invoking collateral estoppel, it is Plaintiff’s burden to

show that:

      (1) the issue at stake is identical to the one involved in the prior proceeding;
      (2) the issue was actually litigated in the prior proceeding;
      (3) the determination of the issue in the prior litigation must have been “a
      critical and necessary part” of the judgment in the first action; and
      (4) the party against whom collateral estoppel is asserted must have had a
      full and fair opportunity to litigate the issue in the prior proceeding.

Christo v. Padgett, 223 F.3d 1324, 1339 (11th Cir. 2000). As noted above,

collateral estoppel cannot apply because the unfavorable ALJ decision on appeal

here (dated June 3, 2019) predates the favorable ALJ decision (dated June 6, 2019)

that Plaintiff attempts to use to establish collateral estoppel. Nor has Plaintiff

carried his burden on the first, second, and fourth elements of collateral estoppel.
                                              24
       Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 27 of 32



      1. The issues are not identical.

      First, the issues decided in Plaintiff’s claim appeals were different, because

each concerned whether TTFT was covered under Medicare for a specific period in

time. See Pl. Br. at 4, ¶ 9; 5, ¶ 17. Notably, both the ALJ who denied Plaintiff’s

claim and the ALJ who approved another claim limited his respective

“Conclusions of Law” to the coverage dates under appeal. See AR at 1262 (6/3/19

Unfavorable Decision) (denying coverage for dates of service of 1/15/2018,

3/12/2018 and 4/12/2018); AR at 1279 (6/6/19 Favorable Decision) (approving

coverage “on the dates of service [February 2018, May 2018-December 2018,

January 2019]”). Because the favorable ALJ decision did not adjudicate whether

Medicare coverage existed for any other claims, much less the claims

simultaneously on appeal before another ALJ, the first element of collateral

estoppel is not present. See, e.g., Applied Med. Res. Corp. v. U.S. Surgical Corp.,

435 F.3d 1356, 1361-62 (Fed. Cir. 2006) (declining to apply collateral estoppel

where patent infringement involved two distinct time periods).

      2. The same issue was not actually litigated.

      As to the second element, again the differing time periods covered by each

ALJ decision means that same issue was not actually litigated. The favorable

decision explicitly limited the time period of the coverage decision, as do the

Medicare regulations limiting the precedential effect of ALJs declining to follow


                                             25
       Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 28 of 32



an LCD, 42 C.F.R. § 405.1062(b). AR at 1262, 1279. As such, Plaintiff cannot

meet the second element. See Donovan v. Fed. Clearing Die Casting Co., 695

F.2d 1020, 1022 (7th Cir. 1982) (issue not actually litigated when issue left

expressly undecided by decision); Interoceanica v. Sound Pilots, 107 F.3d 86, 91–

92 (2nd Cir. 1997) (issue not actually litigated or decided where prior decision

explicitly stated it did not reach an issue); California Communities Against Toxics

v. EPA, 928 F.3d 1041, 1052 (D.C. Cir. 2019) (finding issues not actually litigated

where court stated it did “need not address” the issue).

      3. The Secretary was not fully represented in the prior action.

      Finally, the fourth element is not met because the Secretary’s opportunity to

litigate is limited in Medicare coverage appeals. The Secretary has no opportunity

to participate during the first (redetermination) and second (QIC) levels of the

appeal process. See 42 C.F.R. §§ 405.948, 405.968. See Genesis Health, 798 F.

Supp. 2d at 182 (“[I]f an intermediary finds coverage and pays a claim, there is

never an administrative appeal, and the Secretary would have no knowledge of the

intermediary’s decision nor opportunity to review those actions.”). The

Secretary’s participation is also limited in ALJ appeals. When a beneficiary is

unrepresented, the Secretary cannot be a party to the hearing, and thus has no

opportunity to litigate. 42 C.F.R. § 405.1012(a). Furthermore, if the Secretary

does not affirmatively elect to participate or become a party in ALJ proceedings,


                                             26
       Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 29 of 32



the proceedings simply move forward without the Secretary’s involvement. 42

C.F.R. §§ 405.1010(a), 405.1012(b). Although the Secretary may participate or

become a party in ALJ hearings involving beneficiaries represented by counsel, it

is impracticable for the Secretary to litigate hundreds of thousands of appeals

annually. 42 C.F.R. §§ 405.1010(a), 405.1012; 82 Fed. Reg. 4974, 4976 (Jan. 17,

2017) (noting 650,000 pending ALJ appeals as of September 2016).

      If the Secretary does not become a party to an ALJ hearing, the Secretary

cannot appeal a favorable ruling to the Council. 42 C.F.R. §§ 405.1012,

405.1102(a)(1), (d). In other words, the Secretary would need to litigate every ALJ

hearing in order to have the right to appeal any decisions favorable to the

beneficiary. Therefore, as the Secretary’s opportunity to appeal was also

extremely limited, there was not a full and fair opportunity to litigate.

      4. A lack of incentive to litigate ALJ decisions weighs against preclusion.

      Courts have also recognized an exception to applying preclusion even where

all the elements for estoppel are met. Where there is an incentive against

extensively litigating smaller matters (because cost outweighs the size of the

issue), it is unfair to allow the decisions in those smaller matters to have large

preclusive effects. Such is the case here, where the Secretary’s involvement in the

litigation of every claim would be an inefficient use of resources better put towards

the Medicare program. Unreviewed and nonprecedential ALJ decisions should not


                                              27
       Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 30 of 32



be given preclusive effect, which would result in great cost to the Medicare Trust.

See Power Integrations v. Semiconductor Components Indus., 926 F.3d 1306,

1312, 1313 (Fed. Cir. 2019)(holding that the exception of “a lack of opportunity or

incentive to litigate the first action” prevented preclusion where there was a

disparity in incentives to appeal an issue); Rawls v. Daughters of Charity of St.

Vincent De Paul, 491 F.2d 141, 148 (5th Cir. 1974) (no preclusive effect given to

habeas corpus hearing finding involuntary hospitalization was illegal in subsequent

suit against hospital for false imprisonment because the hospital “had far less

incentive to contest the unlawfulness of the plaintiff’s detention than at present”).

      5. Even if collateral estoppel applied, it would have no force after the new
         LCD became effective on September 1, 2019.

      Even if collateral estoppel applied here, it would have no force after the new

LCD became effective on September 1, 2019. Collateral estoppel generally will

not apply when there has been a change in essential facts. See Montana v. United

States, 440 U.S. 147, 159 (1979) (“It is, of course, true that changes

in facts essential to a judgment will render collateral estoppel inapplicable in a

subsequent action raising the same issues.”); see also CSX Transp., Inc. v. Bhd. of

Maint. of Way Emps., 327 F.3d 1309, 1318 (11th Cir. 2003) (“Because we have

concluded that the facts in this case are materially different, . . . preclusive effect is

inappropriate . . . .”). Here, there was a significant change between the old LCD,

which categorically denied coverage for TTFT, and the new LCD, which allowed
                                               28
       Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 31 of 32



coverage of TTFT under certain circumstances. Accordingly, if Plaintiff were to

prevail on collateral estoppel, the only decision that might be estopped would be

the June 3, 2019 ALJ decision denying Plaintiff’s claims for TTFT. Further

preclusive or injunctive relief would not be warranted, because the new LCD has

already been in place for a number of months now.

      Along the same lines, the medical context of this case necessarily means that

the controlling facts are constantly changing. Physicians do not prescribe

treatment, no matter how potentially effective, indefinitely into the future. A

treatment that may have been beneficial for a patient at one point in time could be

ineffective or dangerous if continued (e.g., when a patient suffers serious side

effects). Even if Plaintiff’s medical history remained unchanged for two years, it

would still be speculation to assume the facts would remain unchanged for any

claim he might file in the future. For example, if Plaintiff filed claims for

coverage, but the evidence showed that he was not actually using the device,

Medicare should not be required to approve the claims. See AR at 1315 (current

LCD requires that beneficiary “use TTFT for an average of 18 hours per day”).

      Because the controlling facts and law have changed, applying collateral

estoppel would not benefit Plaintiff, who is not financially responsible for the

claims on appeal. Meanwhile, a finding that favorable ALJ decisions have

preclusive effect would have widespread, negative ramifications for the Medicare


                                             29
       Case 5:20-cv-00565-LCB Document 37 Filed 06/11/20 Page 32 of 32



program, and the many million Americans it serves. Because collateral estoppel is

fundamentally inconsistent with the Medicare Program, the Court should grant

summary judgment for the Secretary.

VI.   CONCLUSION

      For the foregoing reasons, the Secretary respectfully requests that the Court

grant his motion for summary judgment and deny Plaintiff’s motion

      Respectfully submitted,

                                             JAY E. TOWN
                                             United States Attorney

                                             /s/Don B. Long III
                                             DON B. LONG III
                                             Assistant United States Attorney
                                             United States Attorney's Office
                                             Northern District of Alabama
                                             1801 Fourth Avenue North
                                             Birmingham, Alabama 35203
                                             205-244-2001




                                            30
